Citation Nr: 9935164	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-10 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability, right knee disability, and left 
ankle disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
December 1949.  

In July 1992, the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for bilateral shoulder disability, right knee disability, and 
left ankle disability.  The RO notified the veteran of that 
decision by letter dated July 17, 1992; he did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision from the VARO not to 
reopen the veteran's claim for service connection for right 
shoulder disability, right knee disability, and left ankle 
disability.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral shoulder 
disability, right knee disability, and left ankle disability 
in July 1992 and notified the veteran of that decision by 
letter dated July 17, 1992; he did not appeal.  

2.  Evidence received since the July 1992 rating decision 
includes medical evidence that shows that the veteran 
currently has a right knee disability.  

3.  Evidence received since the July 1992 rating decision is 
not probative of the issues of entitlement to service 
connection for right shoulder or left ankle disabilities or 
is duplicative of evidence previously considered.  

4.  The medical evidence does not show in-service treatment 
for or a diagnosis of a right knee disability.  



CONCLUSIONS OF LAW

1.  The July 1992 rating decision, denying service connection 
for right shoulder, left ankle, and right knee disabilities, 
became final.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

2.  With respect to the claims for service connection for 
right shoulder and left ankle disabilities, the evidence 
received since the July 1992 rating decision is not new and 
material evidence; the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

3.  With respect to the claim for service connection for a 
right knee disability, the evidence received since the July 
1992 rating decision is new and material evidence; the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R §§ 3.104(a), 3.156(a) (1999).  

4.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  
38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service from May 1946 to 
December 1949.  

The May 1946 enlistment and February 1948 reenlistment 
examination reports were normal, and no physical defects were 
noted.  Service medical records show no in-service treatments 
or medical complaints except for a single treatment in 
September 1946 of a urethral discharge.  The December 1949 
separation examination report was normal, and the only 
physical defects noted were pes planus, third degree, and a 
history of a simple fracture of the left foot in 1939 and an 
appendectomy in 1942.  The December 1949 notice of separation 
from service stated that the veteran earned a China Service 
Medal.  According to the November 1989 examiner's letter and 
the July 1997 statement, the veteran separated from service 
to attend college.  He eventually became an engineer 
specializing in offshore marine equipment and structures.  

The veteran filed his original application for compensation 
and pension in May 1992.  He stated that he was treated in 
service for disabilities of both shoulder, the right knee, 
and the left ankle but he listed no post-service health care 
providers.  

A July 1992 rating decision denied service connection for 
bilateral shoulder condition, right knee condition, and left 
ankle condition.  The RO notified the veteran of that 
decision by letter dated July 17, 1992; he did not appeal.  

Six years passed before the veteran filed an informal 
application in January 1997 to reopen his claim for service 
connection.  He alleged that the July 1992 rating decision 
omitted consideration of treatment records from several 
locations.  

The RO's April 1997 letter requested the submission of new 
and material evidence from the veteran.  In July 1997, the 
veteran submitted a November 1989 letter from a private 
examiner and the veteran's statement in support of claim.  

The November 1989 examiner stated that he examined the 
veteran in April 1989 for complaints of knee pain of 3 months 
duration, although he had injured his knee in the past.  The 
impression was tricompartmental arthritis, clinically and by 
x-ray on his right knee, that would require a total knee 
replacement in the near future.  The examiner evaluated the 
veteran as 100 percent impaired due to his arthritis in the 
right knee.  

The veteran's July 1997 statement alleged that some of his 
service medical records might have been sealed in the 
sickbay/infirmary section of the USS Pasadena when it was 
decommissioned.  He alleged that he injured his right knee 
while playing football during service and that later x-rays, 
taken for college football tryouts, determined damage to the 
lateral and medial meniscus discs.  He further alleged that 
he injured his right shoulder during a ship landing exercise 
off the coast of China and again during a training exercise 
in Washington State.  He also alleged that he possibly 
fractured his left ankle during the exercise off the coast of 
China and that the left ankle injury was later aggravated 
when he fell on the deck of the ship.  He further alleged 
that his left ankle injury was treated with two plaster casts 
and that the examiner advised him of possible arthritis in 
later years.  

The September 1997 rating decision denied reopening the claim 
for service connection for a right shoulder condition, a 
right knee condition, and a left ankle condition.  The RO 
provided notice of that rating decision by letter dated 
November 21, 1997, and the veteran filed a timely notice of 
disagreement.  A statement of the case (SOC) and VA Form 9 
were mailed to the veteran in May 1998.  

The veteran's July 1998 letter acknowledged receipt of the 
SOC and requested a hearing.  He alleged that VA Form 9 was 
not enclosed with the SOC and requested additional time to 
file a formal appeal.  The veteran stated that his response 
was in accordance with instructions contained in the 
directive and filed within the allotted time.  He stated that 
he trusted an appeal would not be necessary "subsequent to 
the aforementioned submittal", and he requested a hearing.  

The veteran's November 1998 letter, with enclosed VA Form 21-
22, stated that AMVETS was his new representative in place of 
the Paralyzed Veterans of America (PVA) and that statements 
from those familiar with his service experiences were being 
obtained.  

A supplemental SOC and VA Form 9 were mailed to the veteran 
and to his old representative, the PVA, in March 1999.  The 
RO's March 5, 1999 letter stated that, although the veteran's 
appellate rights expired in November 1998, the RO was 
affording the veteran an additional 60 days from the date of 
the letter, or until 
May 4, 1999, to furnish evidence and to return completed VA 
Form 9.  

On May 19, 1999, the RO received the veteran's May 12, 1999 
letter that claimed that every effort had been devoted to 
acquiring new and material evidence to support his claim.  He 
alleged that VA Form 9 was not enclosed with the supplemental 
SOC and asked if a specific form was required for "filing 
and active continuation."  


Criteria

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
statement of the Case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (1999).  The 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mailed the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1999).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1110, 1111; 1131, 
1132 (West 1991); 38 C.F.R. § 3.304(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The Board has jurisdiction of this appeal because the 
veteran's July 1998 letter served as a substantive appeal.  
The veteran's July 1998 letter was timely because it was 
filed within one year of November 21, 1997, the date that the 
September 1997 rating decision was mailed to the veteran, and 
the letter demonstrated the veteran's intent to appeal all of 
the issues.  See 38 C.F.R. § 20.202, 20.302(b) (1999).  

The July 1992 rating decision became final because the 
veteran did not file a timely notice of disagreement.  The 
veteran was notified of the rating decision on July 17, 1992, 
and he did not file a notice of disagreement with the RO by 
July 17, 1993.  

The veteran has presented new evidence that was not in the 
record at the time of the July 1992 rating decision:  1) lay 
statements from the veteran and his representative; and 2) a 
private physician's November 1989 letter that diagnosed a 
right knee disability.  This evidence is not cumulative 
because the record previously contained no lay statements or 
post-service medical records.  

Although new, with respect to the right shoulder and left 
ankle claims, the lay statements and private physician's 
letter are not material.  The physician's letter is not 
material because it does not mention the right shoulder or 
the left ankle.  The lay statements are not material or 
probative because the veteran merely repeated his allegation 
of in-service injuries that are unsupported by service 
medical records.  He  asserted that his service medical 
records were mistakenly sealed in a decommissioned ship.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms or injuries during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, even 
if service medical records were found inside the 
decommissioned ship, the veteran filed his original claim in 
May 1992 and has provided no post-service medical records of 
treatment or diagnosis of right shoulder or left ankle 
disabilities.  

The lay statements and private physician's letter are 
material, however, with respect to the claim for service 
connection for a right knee disability to help explain the 
nature and duration of that disability.  Therefore, the 
evidence submitted since July 1992 is new and material with 
respect to only the right knee claim.  Only the claim for 
service connection for a right knee disability must be 
reopened because the new and material evidence, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The evidence includes a medical diagnosis of a current right 
knee disability.  The new and material evidence submitted 
since July 1992 included a medical report, dated November 
1989, that stated an impression of tricompartmental 
arthritis, clinically and by x-ray of his right knee.  

Nonetheless, the claim of entitlement to service connection 
for a right knee disability is not well grounded because the 
record does not include probative evidence of in-service 
treatment for or a diagnosis of a right knee disability.  The 
single in-service medical report of treatment for a urethral 
discharge does not mention the veteran's knee, and the 
separation examination report stated that the veteran was 
normal except for having flat feet and a history of a simple 
fracture of the left foot in 1939 and an appendectomy in 
1942.  The veteran's statements that his right knee was 
injured while playing football in service are not probative 
evidence because, although he is competent to testify as to 
the occurrence of an injury, he is a lay person who is not 
competent to make a medical diagnosis or render a medical 
opinion as to the relationship between any injury and a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  In addition, the veteran's July 1997 
statement alleged that an x-ray taken for college football 
tryouts showed damage to the lateral and medial meniscus 
discs.  This statement is also not probative evidence from a 
lay person, without submission of the x-ray report.  In 
addition, there is no medical evidence of a nexus opinion 
relating the current right knee disability to an in-service 
event.  In particular, the evidence of record does not show 
when the damage to the lateral and medial meniscus discs 
occurred, if at all.  

Therefore, the claim of entitlement to service connection for 
a right knee disability is not well grounded.  

Although the Board decided the veteran's claims on grounds 
different from that of the RO, which denied reopening all 3 
claims, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA cannot assist in any further development of these 
claims because they are not well grounded.  38 U.S.C.A. 
§ 5107(a); Morton v. West, No. 96-1517 (U.S. Vet. App. July 
14, 1999).  


ORDER

New and material evidence not having been submitted to reopen 
the previously denied claims of service connection for right 
shoulder and left ankle disabilities, service connection 
remains denied.  

New and material evidence having been submitted, the claim 
for service connection for a right knee disability is 
reopened.  

The claim of entitlement to service connection for a right 
knee disability is denied as not well grounded.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

